Citation Nr: 1412200	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for service connection for a right knee condition.

In February 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2012 and a July 2009 statement from the Veteran's sister; such records appear to have been considered by the RO in a March 2012 statement of the case.  In addition, the Virtual VA claims file contains various adjudicatory documents that were duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current right knee disorder is related to an in-service knee injury, specifically an April 1976 fall.  Service treatment records document complaints of a "sore" right knee following a "direct trauma" in April 1976 as well as intermittent knee discomfort while playing ball in February 1975.  A March 2010 VA examiner opined that it was less likely as not that the Veteran's in-service knee injury was "in any way" associated with his current knee osteoarthritis as the severity of the arthritis in his left and right knees were "grossly equal."  The VA examiner further attributed the Veteran's arthritis to wear and tear associated with body habitus and job history over the years.  While the examiner noted that the first complaint and treatment was shown in February 2000, records in Virtual VA show x-rays of the Veteran's right knee were taken in July 1993, September 1994, and November 1994.  Thus, the Board finds that the examination report should be returned to the examiner for consideration of these records.  

During his February 2013 hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) benefits due to arthritis, and in a prior January 2010 statement the Veteran indicated that he was receiving social security benefits for his right knee.  The claims file contains a SSA decision letter but not the underlying records.  The Board notes that VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.

In addition, the Veteran testified during his February 2013 hearing that he had received post-service treatment for his claimed right knee disorder at a private clinic from the late 1970s through the 1980s.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, private treatment records from this provider who had treated him for his claimed right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide the name and address of the private facility (or subsequent custodian) from which he received treatment for his right knee in the late 1970s through the 1980s and that he provide authorization to enable VA to obtain any available treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   
 
2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following the completion of the above development, and the receipt of any additional records, return the examination report and claims file to the examiner who conducted the March 2010 VA joints examination (or another appropriate examiner if unavailable) for an addendum opinion.  While the examiner noted that the first complaint and treatment was shown in February 2000, the Veteran contends that he received treatment at a private clinic for his right knee in the late 1970s through the 1980s and VA treatment records show x-rays of the Veteran's right knee were taken in July 1993, September 1994, and November 1994.  In light of the foregoing, is the examiner still of the opinion that it is less likely as not that the in-service right knee injury is related to the current right knee disability?

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the March 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMTIH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

